Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 US.C. Section, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Tracy L. Morris, Chief Financial Officer of Capital Southwest Corporation, certify that, to my knowledge: 1.The Form 10-K, filed with the Securities and Exchange Commission on May 28, 2010 (“accompanied report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the accompanied report fairly presents, in all material respects, the consolidated financial condition and results of operations of Capital Southwest Corporation. Date: May 28, 2010 /s/ Tracy L. Morris Tracy L. Morris, Chief Financial Officer
